Citation Nr: 0527562	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of hepatitis B.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from November 24, 1970 
until December 17, 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2000 
rating decision of the Regional Office (RO) in Buffalo, New 
York, that denied service connection for hepatitis C and a 
compensable rating for hepatitis B. 

In correspondence to the Board dated in July 2002, the 
veteran withdrew the issue of service connection for 
hepatitis C from appellate consideration.

The case was remanded in November 2003 in order to provide 
additional VA examination.  It has been returned to the Board 
for review.  


FINDINGS OF FACT

There is no evidence of hepatitis B residuals and the veteran 
is essentially asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable rating for hepatitis B have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.112, 4.114, Diagnostic Code 7345 (Prior to July 2, 2001); 
and 38 C.F.R. §§ 4.112, 4.114, 7345 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the symptoms associated with his 
service-connected hepatitis B have increased in severity, and 
include nausea, vomiting, stomach problems and chronic 
fatigue, for which he has been hospitalized.  He contends 
that a higher disability rating is warranted for the service-
connected disorder.

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a), when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information 
(medical or lay evidence) that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2001 and April 2004.  The content of the notice in 
April 2004, in particular, fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, a supplemental statement of the case in April 
2005 readjudicated the claim reviewed in this decision after 
the content-compliant notice had been provided, and without 
"taint" from prior adjudications.  Therefore the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examination.  In July 1999, the 
RO attempted to obtain records from the Park Ridge Health 
System; however, there was no response.  A November 2001 
letter shows that the RO sent VA Forms 21-4142 to the 
veteran, in order to help him obtain any private medical 
records including records from Park Ridge Health System.  The 
veteran failed to return any forms concerning this private 
treatment.  Further, an April 2005 letter informing him that 
his case had been returned to the Board for review, also 
indicated that he could submit any new evidence.  He did not 
respond.  While VA has a statutory duty to assist the veteran 
in developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).   

The Board also notes that the veteran was examined in October 
2004.  In the April 2005 supplemental statement of the case 
(SSOC), the RO indicated that the VA examination was 
conducted at the VA facility in Albany, New York.  In a 
Statement in Support of Claim, VA Form 21-4138, received in 
July 2005, the veteran reported that he had not been given an 
examination, especially at the facility in Albany, New York.  
A review of the examination report does not indicate the 
exact VA facility where the veteran received his examination; 
however, a review of the documents clearly indicate that the 
veteran was examined.  In particular, the reported medical 
history matches the veteran's medical history including his 
age and initial treatment.  Moreover, the social security 
number also matches.  Therefore, the Board will not remand 
the case for further documentation.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual Background

Private medical records relate that the veteran was admitted 
to a private hospital in December 1970 for infectious 
hepatitis.  Service connection was granted for infectious 
hepatitis by rating decision in September 1971.  The RO 
granted a 10 percent evaluation effective in December 1970.  
In April 1973, the RO reduced the evaluation to zero percent 
effective in February 1973.  

A VA examination was conducted in August 1999.  The veteran 
reported his medical history.  He indicated that he was 
initially diagnosed with hepatitis C in 1970.  He indicated 
that he had no further symptomatology associated with his 
hepatitis until 1998 when he received treatment for drug 
addiction.  The examination was negative for liver disease.  
There was no hepatomegaly, malabsorption, malnutrition, 
hematemesis, melena, abdominal pain, superficial abdominal 
veins, muscle wasting, palmar erythema, or spider angiomata.  
The diagnosis was hepatitis C.  

In an August 2000 addendum, the examiner noted that the 
veteran's reported history was incorrect.  The physician 
noted that the initial diagnosis of hepatitis in 1970 was 
Australian antigen positive, which is hepatitis B.  Further, 
hepatitis C was first mentioned in 1998.  There was no 
mention of hepatitis C at that time and there is no 
relationship with the initial diagnosis of hepatitis B.  The 
examiner noted that there was no test in 1970 for hepatitis C 
and it was not possible to determine when the veteran 
developed hepatitis C.  

In a November 2000 rating action, the RO recharacterized the 
disability infectious hepatitis as hepatitis B.   

The record contains VA outpatient records that date between 
1999 and 2002 that show treatment for a variety of 
disabilities including hepatitis C residuals.  These records 
contain liver laboratory studies and biopsy results.  At an 
October 1999 examination, there were no reported abdominal 
abnormalities.  His weight was 179 pounds.  He reported a 
history of a spot on his liver.  An abdominal echogram 
revealed slightly enlarged liver with no evidence of abnormal 
focal pathology.  The diagnosis was minimal hepatomegaly.  In 
June 2000, his weight was 219 pounds.  In  September 2000, he 
was seen to discuss his laboratory results.  His weight was 
220 pounds.  The assessment was hepatitis C virus (HCV).  A 
liver biopsy was conducted in September 2000.  The diagnosis 
was chronic hepatitis C with moderate macrovesicular 
steatosis with mild focal portal activity and no significant 
portal fibrosis.  In March 2001, his weight was recorded as 
221 pounds.  He complained of fatigue.  The diagnosis was 
HCV.  A March 2001 liver biopsy revealed chronic hepatitis C 
with mild activity and zone 3 moderate macrovesicular 
steatosis.  In July 2001, it was noted that the veteran had 
hepatitis C possibly secondary to cocaine abuse.  On physical 
examination there was no evidence of chronic liver disease.  
The diagnostic impression was chronic hepatitis C grade 1, 
stage 0 with normal liver function test.  On discharge from a 
substance abuse program in February 2002, his liver function 
tests were considered normal.  There was a positive hepatitis 
screen.  The diagnoses included hepatitis C.

The Board remanded this case in November 2003 and requested 
that the veteran be examined to determine whether or not he 
has any current residuals of hepatitis B, and if he does, 
whether such symptoms could be clearly differentiated from 
those of hepatitis C. 

A VA examination was conducted in October 2004.  The veteran 
reported that he was diagnosed with hepatitis in 1970 after 
reporting to a private facility for fatigue.  He reported 
constant fatigue.  He denied any abdominal pain, nausea, 
vomiting, melena, anorexia, or incapacitating episodes.  On 
examination he weighed 205 pounds.  There was no icterus.  
The abdomen was soft, nontender and slightly obese.  He had 
normal active bowel sounds.  There were no distended 
abdominal veins, organomegaly, hernias, ascites or pulsatile 
masses.  The laboratory results were considered within normal 
limits.  The examiner noted that there was no evidence of 
current disease, therefore no residuals of hepatitis B was 
found.  It was noted that there was no fibrosis noted on 
liver biopsy conducted in 2001.  

Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  However, the Board will consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of liver disorders.  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  However, when amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  

Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were revised.  
Diagnostic Code 7313 was removed and Diagnostic Codes 7351 
and 7354 were added.  Prior to the July 2, 2001, regulatory 
change, Diagnostic Code 7345 (under which the veteran is 
currently rated), was the appropriate rating Code for 
infectious hepatitis.  Following the regulation change, 
Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, including 
hepatitis B.

Prior to July 2, 2001, Diagnostic Code 7345 provided that 
healed, nonsymptomatic hepatitis is rated zero percent 
disabling.  A 10 percent evaluation required that the disease 
be productive of demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent was warranted for 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
than required for a 60 percent evaluation, but necessitating 
dietary restriction or other therapeutic measures.  A 60 
percent evaluation required moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  Finally, a 100 percent 
rating under this code was warranted when the disease was 
productive of marked liver damage manifested by liver 
function tests and marked gastrointestinal symptoms, or with 
episodes of several weeks duration, aggregating three or more 
a year, and accompanied by disabling symptoms requiring rest 
therapy.

The revised rating criteria at 38 C.F.R. § 4.114, Diagnostic 
Code 7345, chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) are as follows: 
Nonsymptomatic liver disease is rated zero percent.  A 10 
percent evaluation is warranted for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent rating is 
assigned for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent 
evaluation is warranted for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12 month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with weight loss or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12 month period.  A 100 percent rating is assigned 
for near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).

The notes following Diagnostic Code 7345 provide as follows:

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See 38 C.F.R. § 4.14).

Note (2): For purposes of evaluating conditions under 
Diagnostic Code 7345, ''incapacitating episode'' means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

Note (3) Hepatitis B infection must be confirmed by serologic 
testing in order to evaluate it under diagnostic code 7345.

38 C.F.R. § 4.114, Diagnostic Code 7345

In this case, regardless of which rating criteria are 
applicable, the old or the new, the veteran is not entitled 
to a compensable disability evaluation.  

Considering the former rating criteria, it does not appear 
that his disability is manifested by hepatitis with 
demonstrable liver damage with mild gastrointestinal 
disturbance.  As referred to above, the veteran is 
essentially asymptomatic.  Any findings have been attributed 
to his hepatitis C which the RO has denied service 
connection.  Regardless, besides mild hepatomegaly, the 
abdominal ultrasound test conducted in October 1999 did not 
demonstrate liver damage.  Laboratory tests have been 
slightly elevated at times, but have not indicated a liver 
dysfunction.  The veteran's weight has been relatively 
stable.  He shows no signs of malnutrition.  Any 
gastrointestinal disturbance has not been attributed to 
hepatitis B residuals.  No outward clinical signs of a liver 
disorder were noted during any of the several VA examinations 
the veteran has undergone.  Therefore, the Board finds that 
the criteria for a compensable rating for liver disease under 
the former Diagnostic Code 7345 have not been met.

Moreover, when considering the veteran's liver disability in 
the context of the revised rating criteria for liver disease, 
the record does not document a history of intermittent 
fatigue, malaise, and anorexia.  Although the veteran has 
claimed that he has experienced fatigue, malaise, and loss of 
appetite, the VA examiners have not attributed these symptoms 
to the veteran's hepatitis B residuals.  There was also no 
indication of incapacitating episodes of any duration.  It is 
not shown that his hepatic disease requires dietary 
restriction or other therapeutic measures.  At the most 
recent VA examination, the veteran denied any hepatic 
symptoms or ongoing treatment.  The evidence also does not 
demonstrate hepatomegaly or minor weight loss.  Based on the 
foregoing, the Board finds that the veteran's hepatic 
residuals approximates a zero percent evaluation.

Therefore, based on the foregoing facts and for the foregoing 
reasons, the Board conclude that the criteria for a rating in 
excess of zero percent for hepatitis B under either the 
former or the revised rating criteria of Diagnostic Code 7345 
have not been met.


ORDER

A rating in excess of zero percent for hepatitis B is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


